The Supreme Court, in the exercise of its fact-finding function, determined, on evidence that at best is subject to conflicting inferences, that appellants had not sustained the burden of establishing that the death of the decedent was the result of an accident which arose out of his employment with respondent; and it is the settled rule that findings of fact on conflicting evidence, or on uncontroverted evidence reasonably susceptible of conflicting inferences, are conclusive on error.
The judgment is accordingly affirmed.
For affirmance — THE CHANCELLOR, PARKER, DONGES, HEHER, COLIE, OLIPHANT, WELLS, RAFFERTY, DILL, FREUND, McGEEHAN, JJ. 11.
For reversal — None. *Page 235